Exhibit 10.19

HEALTH MANAGEMENT ASSOCIATES, INC.

1996 AMENDED AND RESTATED

EXECUTIVE INCENTIVE COMPENSATION PLAN

AWARD NOTICE

 

Grantee:

      

Types of Award:

  Deferred Stock Award   

Number of Stock Units:

      

Date of Grant:

      

1.    Grant of Award.  This Award Notice serves to notify you that the
Compensation Committee (the “Committee”) of the Board of Directors of Health
Management Associates, Inc. (“Health Management”) hereby grants to you, under
Health Management’s Amended and Restated 1996 Executive Incentive Compensation
Plan (the “Plan”), an award of deferred stock for the Number of Stock Units set
forth above (the “Deferred Stock Award”), on the terms and conditions set forth
in this Award Notice and the Plan. The term “Stock Unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of Health Management’s Class A Common Stock, par value
$0.01 per share (the “Common Stock”) solely for purposes of the Plan and this
Award Notice. The Plan is incorporated herein by reference and made a part of
this Award Notice. A copy of the Plan is available from Health Management’s
Human Resources Department upon request. You should review the terms of this
Award Notice and the Plan carefully. The capitalized terms used and not defined
in this Award Notice are defined in the Plan.

2.    Deferred Stock Award.  Subject to the terms set forth in this Award Notice
and the Plan, the Number of Stock Units subject to this Deferred Stock Award
will vest as follows:

(a) one-fourth of the Stock Units will vest on the first anniversary of the Date
of Grant;

(b) an additional one-fourth of the Stock Units will vest on the second
anniversary of the Date of Grant;

(c) an additional one-fourth of the Stock Units will vest on the third
anniversary of the Date of Grant; and

(d) the remaining one-fourth of the Stock Units will vest on the fourth
anniversary of the Date of Grant.

Except as otherwise expressly provided in Section 3, the vesting schedule set
forth above requires continued service as a member of the Board of Directors of
Health Management through the applicable vesting date as a condition to the
vesting of the rights and benefits under this Award Notice.



--------------------------------------------------------------------------------

3.    Effect of Certain Events.

(a)    Voluntary Termination of Association on or after Age 65.  In the event of
(i) your voluntary termination of your association with Health Management on or
after attaining the age of 65; or (ii) your voluntary decision not to stand for
reelection to the Board on or after attaining the age of 65, in either case,
prior to the complete vesting of this Deferred Stock Award, your Deferred Stock
Award shall continue to vest as set forth in Section 2 and shall be paid as set
forth in Section 4.

(b)    Death.  In the event of your death prior to the complete vesting of this
Deferred Stock Award, your Deferred Stock Award shall immediately become 100
percent vested and shall be paid as set forth in Section 4.

(c)    Disability.  In the event of your Disability prior to the complete
vesting of this Deferred Stock Award, your Deferred Stock Award shall
immediately become 100 percent vested and shall be paid as set forth in
Section 4. For purposes of this Award Notice, “Disability” shall mean that you
are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months. In making its determination, the Committee shall be guided by
the prevailing authorities applicable under Section 409A of the Internal Revenue
Code of 1986, as amended.

(d)    Change in Control.  Upon the occurrence of a Change in Control of Health
Management that also qualifies as a change in the ownership or effective control
of Health Management or a change in the ownership of a substantial portion of
the assets of Health Management within the meaning of Treasury Regulation
1.409A-3(i)(5), your unvested Deferred Stock Award shall immediately become
100 percent vested and shall be paid as set forth in Section 4.

(e)    Other Termination of Association.  In the event of your termination of
association with Health Management for any reason other than those set forth
above in Sections 3(a), (b) or (c), any and all unvested and unpaid Stock Units
underlying this Deferred Stock Award, including unvested dividends equivalents,
will be forfeited and will not vest or be paid.

4.    Timing and Manner of Payment with Respect to Stock Units.  So long as the
applicable portion of the total Deferred Stock Award has vested pursuant to
Section 2, or vests in connection with the applicable event pursuant to
Section 3, the vested Stock Units subject to this Award shall be paid on or as
soon as administratively practical following the vesting date (and in all events
not more than 90 days after such date). A vested Stock Unit shall be paid by
Health Management by delivering to you a share of Common Stock (either by
delivering one or more certificates for the shares deliverable with respect to
vested Stock Units or by entering such shares in book entry form, as determined
by Health Management in its discretion). Health Management’s obligation to
deliver shares of Common Stock or otherwise make payment with respect to vested
Stock Units is subject to the condition that you or any other person entitled
under the Plan to receive any shares with respect to the vested Stock Units
deliver to Health Management any representations or other documents or
assurances required pursuant to Section 10(a) of the Plan.

 

2



--------------------------------------------------------------------------------

5.    Dividend and Voting Rights.

(a)    Limitations on Rights Associated with Units.  You have no rights as a
stockholder of Health Management, no dividend rights (except as expressly
provided in Section 5(b) with respect to dividend equivalents) and no voting
rights with respect to the Stock Units or any shares of Common Stock underlying
or issuable in respect of such Stock Units, until such shares of Common Stock
are actually delivered to and held of record by you. No adjustments will be made
for dividends or other rights of a holder for which the record date is prior to
the date of delivery of such shares, except as expressly provided in
Section 5(b) of this Award Notice.

(b)    Dividend Equivalent Distributions.  As of any date that Health Management
pays a dividend on its Common Stock, Health Management shall credit you with an
amount equal to (i) the per-share value of the dividend paid by Health
Management on its Common Stock on such date, multiplied by (ii) the total number
of unvested Stock Units (with such total number adjusted pursuant to
Section 10(c) of the Plan) subject to this Deferred Stock Award as of the
related dividend payment record date. Any amount credited pursuant to the
foregoing provisions of this Section 5(b) shall be payable to the Participant
(without interest), subject to the same vesting, timing of payment and other
terms, conditions and restrictions as the original Stock Units to which such
amount relates. No crediting of dividend equivalents shall be made pursuant to
this Section 5(b) with respect to any Stock Units which, as of such record date,
have either been paid pursuant to Section 3 or Section 4 or terminated pursuant
to Section 3(e).

6.    Miscellaneous.

(a)    Plan Controls.  This Deferred Stock Award is subject to all of the
provisions of the Plan, which is hereby incorporated by reference, and is
further subject to all the interpretations, amendments, rules and regulations
that may from time to time be promulgated and adopted by the Committee pursuant
to the Plan. In the event of any conflict among the provisions of the Plan and
this Award Notice, the provisions of the Plan will be controlling and
determinative.

(b)    Amendment.  Except as otherwise provided by the Plan, Health Management
may only alter, amend or terminate this Deferred Stock Award with your consent.

(c)    Limits on Transferability.  This Deferred Stock Award shall not be
pledged, hypothecated or otherwise encumbered or subject to any lien, obligation
or liability to any party, or assigned or transferred other than by will or the
laws of descent and distribution or to a Beneficiary upon your death. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
Deferred Stock Award or any right or privilege conferred thereby contrary to the
provisions of this Award Notice and the Plan, or upon the sale or levy or
attachment or similar process upon the rights and privileges conferred thereby,
this Deferred Stock Award shall immediately become null and void.

(d)    Restrictions on Issuance of Shares.  If at any time Health Management
determines that the listing, registration or qualification of the shares of
Common Stock underlying this Deferred Stock Award on any securities exchange or
under any state or federal

 

3



--------------------------------------------------------------------------------

law, or the approval of any governmental agency, is necessary or advisable as a
condition to the issuance of a certificate representing any vested shares of
Common Stock subject to this Deferred Stock Award, such issuance may not be made
in whole or in part unless and until such listing, registration, qualification
or approval shall have been effected or obtained free of any conditions not
acceptable to Health Management.

(e)    No Service Commitment by Health Management.  Nothing contained in this
Award Notice or the Plan constitutes an employment or service commitment by
Health Management, confers upon you any right to remain employed by or in
service to Health Management, interferes in any way with the right of Health
Management at any time to terminate such employment or service, or affects the
right of Health Management to increase or decrease your other compensation.

(f)    Severability.  If any provision of this Award Notice shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and
(ii) not affect any other provision of this Award Notice or part thereof, each
of which shall remain in full force and effect. If the making of any payment or
the provision of any other benefit required under this Award Notice shall be
held unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under this
Award Notice, and if the making of any payment in full or the provision of any
other benefit required under this Award Notice in full would be unlawful or
otherwise invalid or unenforceable, then such unlawfulness, invalidity or
unenforceability shall not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
unenforceable, and the maximum payment or benefit that would not be unlawful,
invalid or unenforceable shall be made or provided under this Award Notice.

(g)    Waiver.  Any party’s failure to insist on compliance or enforcement of
any provision of this Award Notice shall not affect its validity or
enforceability or constitute a waiver of future enforcement of that provision or
of any other provision of this Award Notice.

(h)    Rights of Health Management and Subsidiaries.  This Award Notice does not
affect the right of Health Management or any of its subsidiaries to take any
corporate action whatsoever, including without limitation its right to
recapitalize, reorganize or make other changes in its capital structure or
business, merge or consolidate, issue bonds, notes, shares of Common Stock or
other securities, including preferred stock, or options therefor, dissolve or
liquidate, or sell or transfer any part of its assets or business.

(i)    Rules of Construction.  The headings given to the Sections of this Award
Notice are solely as a convenience to facilitate reference, and are not intended
to narrow, limit or affect the substance or interpretation of the provisions
contained herein. The reference to any statute, regulation or other provision of
law shall be construed to refer to any amendment to or successor of such
provision of law.

 

4



--------------------------------------------------------------------------------

(j)    Governing Law.  This Award Notice will be governed by and construed in
accordance with the laws of the State of Delaware, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

(k)    Section 409A.  This Deferred Stock Award is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the treasury regulations promulgated and other official guidance issued
thereunder (collectively, “Section 409A”), and shall be administered and
interpreted consistent with such intention.

*        *        *         *        *

 

5



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that:
(a) this Award Notice and the Plan set forth the entire understanding between
him or her and Health Management regarding this Deferred Stock Award granted by
this Award Notice; and, (b) this Award Notice and the Plan supersede all prior
oral and written agreements on that subject.

 

Dated:

     

Signature

 

Name (printed)

 

6